Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-25 are allowed.

Shiraki (US 5,926,234) is believed to be the closest related prior art.  The references teaches a display device with ESD protection.  Driver units (4 & 5) are place on the periphery of a substrate (1) that also holds the display (7).  The substrate further comprises ESD protection devices (10) placed on a side of the driver units opposite the display.  The ESD devices are coupled between input and output pins (6) and some are located at a corner of the substrate.  However, the reference does not teach a first protective circuit arranged at a first corner of the substrate in the peripheral area and connected to a first signal line at the first corner; a second protective circuit arranged at a second corner of the substrate in the peripheral area and connected to the first signal line at the second corner; a third protective circuit arranged at the first corner of the substrate in the peripheral area and connected to the second signal line at the first corner; and a fourth protective circuit arranged at the second corner of the substrate in the peripheral area and connected to the second signal line at the second corner, wherein the driving circuit is connected between the first protective circuit and the second protective circuit, and wherein the driving circuit is connected between the third protective circuit and the fourth protective circuit.

	Wu (US 5,233,448), So (US 5,619,222), Kim (US 5,909,035), Song (US 6,043,971), Suzuki (US 6,333,769), Ha (US 6,337,722), Zhang (US 6,411,351), Holmberg (US 6,613,650), Yoo (US 6,690,433) and Trainor (US 2002/0088978) all teach a substrate on which a display is mounted with various configurations of ESD protection being taught.  However, none of the 

Ohgiichi (US 2001/0020988), Jinno (US 2001/0055085), Lee (US 2003/0189542) and Pai (US 2004/0027526) all teach a substrate on which a display is mounted with a display driver mounted on the periphery.  Various voltage and signal lines are mounted on the substrate on a side of the driver opposite the display.  However, none of the references teach a first protective circuit arranged at a first corner of the substrate in the peripheral area and connected to the first signal line at the first corner; a second protective circuit arranged at a second corner of the substrate in the peripheral area and connected to the first signal line at the second corner; a third protective circuit arranged at the first corner of the substrate in the peripheral area and connected to the second signal line at the first corner; and a fourth protective circuit arranged at the second corner of the substrate in the peripheral area and connected to the second signal line at the second corner, wherein the driving circuit is connected between the first protective circuit and the second protective circuit, and wherein the driving circuit is connected between the third protective circuit and the fourth protective circuit.

The following is an examiner’s statement of reasons for allowance:


Claims 3-18 are allowable as they depend from claim 1, which is also allowable.

Claim 19 is allowable because the prior art of record does not teach or fairly suggest a display device comprising all the features as recited in the claims and in combination with a first protective circuit arranged at a first corner of the substrate in the peripheral area and connected to the first signal line at the first corner; a second protective circuit arranged at a second corner of the substrate in the peripheral area and connected to the first signal line at the second corner; a third protective circuit arranged at the first corner of the substrate in the peripheral area and connected to the second signal line at the first corner; and a fourth protective circuit arranged at the second corner of the substrate in the peripheral area and connected to the second signal line at the second corner, wherein the driving circuit is connected between the first protective circuit and the second protective circuit, and wherein the driving circuit is connected between the third protective circuit and the fourth protective circuit.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839